DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the RCE filed on February 14, 2022, in which claims 1 and 13 have been amended.  Accordingly, claims 1 and 13-31 remain pending for examination.
Status of Claims
3.	Claims 1 and 13-31 are pending, all of which are rejected under 35 U.S.C. 103.  Claims 1 and 13-31 are also subject to a Double Patenting rejection.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.	Claims 1 and 13-31 are rejected under 35 U.S.C. 103 as being unpatentable over Roundtree et al. (United States Patent Application No. US 2013/0054366 A1), hereinafter “Roundtree,” in view of Killoran, JR. et al. (United States Patent Application Publication No. US 2017/0017939 A1), hereinafter “Killoran”.
	Regarding claim 13, Roundtree discloses a system for improving security of a digital transaction using Simple Mail Transfer Protocol (SMTP), the system comprising:	at least one processor (digital electronic circuitry, including “processor electronics” that encompasses all kinds of apparatus, devices, and machines for processing data, including by way of example a programmable microprocessor 602 (See FIG. 15), a computer, a system on a chip, or multiple ones, etc.) (Roundtree, FIG. 15, paragraphs [0181] and [0184]);	at least one memory unit operatively coupled to the at least one processor (non-transitory, computer storage medium can be, or can be included in, a computer-readable storage device, a computer-readable storage substrate, a random or serial access memory array or device) (Roundtree, FIG. 15, paragraphs [0180] and [0184]); and	a network interface communicatively coupled to the processor (wireless transceiver 612 such as a cellular radio, WiFi or WiMax transceiver, Bluetooth transceiver and a network connection 614, etc.) (Roundtree, FIG. 15, paragraph [0185]),	a database module configured to generate an alert related to the digital transaction (an audience engine 1210 (See FIG. 12) which may be on a remote server, is in communication with a third party ad server and pushes advertisements to a local ad server 1216 on a user’s computing device) (Roundtree, FIG. 12, paragraphs [0098]-[0099]);(again, alerts/notifications regarding advertisements are pushed to local ad server 1216 running on user’s computing device. See again, FIG. 12. In particular, local ad server 1216 is within application 1214 that created the user’s persona. The request for an ad may occur upon a user or a software request or on the occurrence of an event such as an arrival of the device at a physical location, keyword in communication, predetermined by an advertiser, event on a calendar, time of a TV show, a triggering event such as visiting a website, date of a product sale etc.) (Roundtree, FIG. 12, paragraphs [0099]-[0100]);	a transmission module operating via the at least one processor and the network interface, the transmission module configured to transmit the message to a user (wherein an API 1222 (again, FIG. 12) may start the ad request at 1224, which is transmitted to ad tracker 1218. Ad tracker 1218 returns a return ad ticket at 1220 to API 1222, which then submits the ad ticket and application ID at 1226 to the local ad server 1216. The local ad server then displays the ad on the device or other connected devices at 1228) (Roundtree, FIG. 12, paragraph [0100]).  Roundtree does not explicitly disclose wherein the message includes a token and a form including a plurality of entries;	receiving a response that includes the token, wherein the response is generated by activating a mailto link in the alert, and includes the token and information provided based on at least one of the plurality of entries in the form, and on a condition that the response email is authenticated, decoding the token and performing the digital Killoran discloses wherein a message includes a token and a form including a plurality of entries (wherein Killoran discloses an email-based e-commerce system 100 (shown in FIG. 1), which allows for an email payment opportunity, including an emailed advertisement offering a product or service, which is sent to customers and containing therein one or more mailto links. Each mailto link includes a token and may relate to an item such as, e.g., a service or a product. If a given mailto link is selected by a customer, a [response] email message associated with a selected item (or items) is generated, which includes the token with encoded information such as the purchase amount, the merchant, or an item identifier. The information contained in the token includes details for both the completion of email transaction and details that provide context and direction for the process of completing a transaction when the details included within the token are not sufficient. See also FIG. 2, showing a form within the body 16 of an email message with mailto links and form entries (i.e., wines for purchase)) (Killoran, FIGS. 1 and 2, paragraphs [0042], [0123] and [0132]); and	receiving a response that includes the token, wherein the response is generated by activating a mailto link in the alert, and includes the token and information provided based on at least one of the plurality of entries in the form, and on a condition that the response email is authenticated, decoding the token and performing the digital transaction based on the entries of the form (again, when user selects one of the mailto links within the advertisement email (an “alert” of sorts, e.g., for purchasing either 1 bottle, 2 bottles, a case, etc. - See FIG. 2 - essentially “filling out entries”), e-commerce system 100 generates a response email message including the token with encoded information such as the purchase amount, the merchant, or an item identifier. Killoran further teaches that for a customer to complete an email transaction, the customer’s payment information must be contained in the email e-commerce system database 163. In order to determine if the customer’s payment information is in database 163 the token may be decoded to recognize the customer when the email arrives at the e-commerce system 140. The vendor sends the first email via the vendor system 120. The customer via customer device 150 responds by activating a mailto link by sending the response to the e-commerce system 140. If the customer is registered and the incoming email is authenticated, then the token is decoded and the transaction is processed) (Killoran, FIGS. 1 and 2, paragraphs [0042], [0123]-[0125], [0131]-[0132] and [0149]); and	an update module, operating via at least one processor, configured to update an information database with the information from the response once the response is authenticated and decoded (an update unit 186 provides updates within the e-commerce system 140. During checkout, based on the customer’s mailto link selection and the content of the token, payment information and registry information is captured. If the customer has not been previously registered, the e-commerce system 140 updates the database once the new customer is registered. In particular, the customer can register information allowing access to their accounts at step 1210 of FIG. 12, offers to be made, and updates at step 1215 to the library unit 169 with this information. Based on the information from the library unit 169 shared to alert unit 187 at step 1220, alert unit 187 determines at step 1225 that a prompt message needs to be sent) (Killoran, FIG. 12, paragraphs [0110], [0122] and [0178]).	Roundtree and Killoran are analogous art because they are from the same field of endeavor, namely, secure form management, and both are directed to embodiments dealing with making online purchases via secure forms.	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Roundtree and Killoran before him or her, to modify the advertisement delivery system of Roundtree to include the additional limitations of wherein the message includes a token and a form including a plurality of entries;	receiving a response that includes the token, wherein the response is generated by activating a mailto link in the alert, and includes the token and information provided based on at least one of the plurality of entries in the form, and on a condition that the response email is authenticated, decoding the token and performing the digital transaction based on the entries of the form; and	an update module, operating via at least one processor, configured to update an information database with the information from the response once the response is authenticated and decoded, as disclosed in Killoran, with reasonable expectation that this would result in a privacy framework having the added benefit of greater flexibility and security in payment processing and offering greater choice and flexibility in the method of payment (See Killoran, paragraph [0041]).  This method of improving the advertisement delivery system of Roundtree was well within the ordinary ability of one of ordinary skill in the art based on the teachings of Killoran.Roundtree with Killoran to obtain the invention as specified in claim 13.
	As to claim 1, Roundtree discloses a method for improving security of a digital transaction using Simple Mail Transfer Protocol (SMTP), the method comprising:	generating an alert related to the digital transaction (as shown above, audience engine 1210 (See FIG. 12) which may be on a remote server, is in communication with a third party ad server and pushes advertisements to a local ad server 1216 on a user’s computing device) (Roundtree, FIG. 12, paragraphs [0098]-[0099]); and	transmitting the alert to a user (again, sending the advertisement as a push notification) (Roundtree, paragraphs [0097] and [0099]).  Roundtree does not explicitly disclose wherein the alert includes a token and a plurality of entries in a form;	receiving, using SMTP, a response email that includes the token, wherein the response email is generated by activating a mailto link in the alert, and includes the token and information provided based on at least one of the plurality of entries in the form; and	authenticating the response email; and	on a condition that the response email is authenticated, decoding the token and performing the digital transaction based on the activated entries of the form.	However Killoran discloses wherein an alert includes a token and a plurality of entries in a form (wherein as discussed above with respect to claim 13, Killoran discloses an email-based e-commerce system 100 (shown in FIG. 1), which allows for an email payment opportunity, including an emailed advertisement offering a product or service, which is sent to customers and containing therein one or more mailto links. Each mailto link includes a token and may relate to an item such as, e.g., a service or product. See again, FIG. 2, showing form within the body 16 of an email message with mailto links and form entries (i.e., wines for purchase)) (Killoran, FIGS. 1 and 2, paragraphs [0042], [0123] and [0132]);	receiving, using SMTP, a response email that includes the token, wherein the response email is generated by activating a mailto link in the alert, and includes the token and information provided based on at least one of the plurality of entries in the form (wherein as above, when user selects one of the mailto links within the advertisement email (e.g., for purchasing either 1 bottle, 2 bottles, a case, etc. - See again, FIG. 2 - essentially “filling out entries”), e-commerce system 100 generates a response email message including the token with encoded information such as the purchase amount, the merchant, or an item identifier, and if not registered, includes  additional information encoded within the email token that describes the web checkout page 164 for the email offer, prepopulated with additional information based on the customer’s original selection that is decoded from the token. Notably, Killoran teaches that when the form has been filled out by the customer and is submitted, these form fields are sent to the validation resource to confirm that the information entered meets the formatting, length, data type, and any other requirements of the field. If the validation resource returns a “pass” condition for the form, submission continues to the e-commerce system 140. Killoran further teaches that transactions may be Simple Mail Transfer Protocol (SMTP)) (Killoran, paragraphs [0123], [0125], [0127], [0132]-[0133] and [0175]); and	authenticating the response email (wherein the e-commerce system may validate and authenticate the email. In particular, validation module 144 (See again, FIG. 1) may serve to authenticate received emails) (Killoran, FIG. 1, paragraphs [0042], [0080] and [0123]); and	on a condition that the response email is authenticated, decoding the token and performing the digital transaction based on the activated entries of the form (wherein again, the e-commerce system decodes the token. In particular, token decoder 145 (See again, FIG. 1) may be configured to decode tokens) (Killoran, FIG. 1, paragraphs [0042], [0079] and [0123]).	As discussed above, Roundtree and Killoran are analogous art because they are from the same field of endeavor, namely, secure form management, and both are directed to embodiments dealing with making online purchases via secure forms.	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Roundtree and Killoran before him or her, to modify the advertisement delivery system of Roundtree to include the additional limitations of wherein the alert includes a token and a plurality of entries in a form;	receiving, using SMTP, a response email that includes the token, wherein the response email is generated by activating at least one of the plurality of entries in the form; and	authenticating the response email; and	on a condition that the response email is authenticated, decoding the token and  Killoran, with reasonable expectation that this would result in a privacy framework having the added benefit of greater flexibility and security in payment processing and offering greater choice and flexibility in the method of payment (See Killoran, paragraph [0041]).  This method of improving the advertisement delivery system of Roundtree was well within the ordinary ability of one of ordinary skill in the art based on the teachings of Killoran.	Therefore, before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to combine the teachings of Roundtree with Killoran to obtain the invention as specified in claim 1.
	As to claim 21, Roundtree-Killoran discloses the method of claim 1 further comprising:	on a condition that the user is determined to not be registered, transmitting an email to the user to become a registered user (wherein as part of the tokens, Killoran further teaches a Signup URL that the recipient may go to if customer does not have payment information registered with e-commerce system 140) (Killoran, paragraphs [0067] and [0122]).	Again, Roundtree and Killoran are analogous art because they are from the same field of endeavor, namely, secure form management, and both are directed to embodiments dealing with making online purchases via secure forms.	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Roundtree and Killoran before him or her, to modify the advertisement delivery system of Roundtree to include the additional limitation of on a condition that the user is determined to not be registered, transmitting an email to the user to become a registered user, as disclosed in Killoran, with reasonable expectation that this would result in identifying the email addresses of customers as registered by the e-commerce system 140 in future transactions and processing payments exclusively through email payment gateway, thereby streamlining the process (See Killoran, paragraph [0122]).  This method of improving the advertisement delivery system of Roundtree was well within the ordinary ability of one of ordinary skill in the art based on the teachings of Killoran.	Therefore, before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to combine the teachings of Roundtree with Killoran to obtain the invention as specified in claim 21.
	Regarding claim 22, Roundtree-Killoran discloses the method of claim 1, wherein the alert related to the digital transaction is transmitted as a Short Message Service (SMS) message (wherein Roundtree further teaches that displayed ads may be shared to other users/personas via email, SMS, social media etc.) (Roundtree, paragraph [0114]).  The motivation regarding the obviousness of claim 1 is also applied to claim 22.
	Regarding claim 23, Roundtree-Killoran discloses the method of claim 1, wherein the alert related to the digital transaction is transmitted as a push notification message (wherein again, displayed ads may be pushed) (Roundtree, paragraph [0097]).  The motivation regarding the obviousness of claim 1 is also applied to claim 23.
	Regarding claim 24, Roundtree-Killoran discloses the method of claim 1, wherein the alert related to the digital transaction is transmitted as a social media message (wherein Roundtree further teaches that displayed ads may be shared to other users/personas via email, SMS, social media etc.) (Roundtree, paragraph [0114]).  The motivation regarding the obviousness of claim 1 is also applied to claim 24.
	Regarding claim 25, Roundtree-Killoran discloses the method of claim 1, wherein the alert related to the digital transaction is transmitted as an email message (wherein Roundtree further teaches that displayed ads may be shared to other users/personas via email, SMS, social media etc.) (Roundtree, paragraph [0114]).  The motivation regarding the obviousness of claim 1 is also applied to claim 25.
	Regarding claim 26, Roundtree-Killoran discloses the method of claim 1, wherein the activated entries are related to the token (again, as an example, product offers, donations, services and gift cards, with each offer are associated with the token, as well as the purchase amount, the merchant, or an item identifier) (Killoran, paragraphs [0122]-[0123]).	Again, Roundtree and Killoran are analogous art because they are from the same field of endeavor, namely, secure form management, and both are directed to Roundtree and Killoran before him or her, to modify the advertisement delivery system of Roundtree to include the additional limitation of wherein the activated entries are related to the token, as disclosed in Killoran, with reasonable expectation that this would result in preventing failure situations such as product unavailability by including details for both the completion of the email transaction, as well as the details that provide context and direction for the process of completing a transaction when the details included within the token are not sufficient (See Killoran, paragraph [0123]).  This method of improving the advertisement delivery system of Roundtree was well within the ordinary ability of one of ordinary skill in the art based on the teachings of Killoran.	Therefore, before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to combine the teachings of Roundtree with Killoran to obtain the invention as specified in claim 26.
	Regarding claim 27, Roundtree-Killoran discloses the method of claim 1, wherein the digital transaction includes updating an information database with information associated with the activated entries of the form (wherein using the update unit 186, the customer via customer device 150 and vendor system 120 register information allowing access to their accounts at step 1210 (See FIG. 12), offers to be made, and updates at step 1215 to the library unit 169 with this information) (Killoran, FIG. 12, paragraph [0178]).Roundtree and Killoran are analogous art because they are from the same field of endeavor, namely, secure form management, and both are directed to embodiments dealing with making online purchases via secure forms.	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Roundtree and Killoran before him or her, to modify the advertisement delivery system of Roundtree to include the additional limitation of wherein the digital transaction includes updating an information database with information associated with the activated entries of the form, as disclosed in Killoran, with reasonable expectation that this would result in determining as to whether prompts need to be sent to the customer with respect to suggested responses such as specific amounts of money owed (See Killoran, paragraph [0178]).  This method of improving the advertisement delivery system of Roundtree was well within the ordinary ability of one of ordinary skill in the art based on the teachings of Killoran.	Therefore, before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to combine the teachings of Roundtree with Killoran to obtain the invention as specified in claim 27.
	Claims 28-31 include “system” claims that perform limitations substantially as described in “method” claims 22-25, and do not appear to contain any additional features with regard to novelty and/or inventive step; therefore, they are rejected under the same rationale.
Roundtree-Killoran discloses the system of claim 13 wherein the message is an SMS message (wherein Killoran discloses embodiments where the messaging is via SMS) (Killoran, paragraphs [0040]-[0041]).	Again, Roundtree and Killoran are analogous art because they are from the same field of endeavor, namely, secure form management, and both are directed to embodiments dealing with making online purchases via secure forms.	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Roundtree and Killoran before him or her, to modify the advertisement delivery system of Roundtree to include the additional limitation of wherein the message is an SMS message, as disclosed in Killoran, with reasonable expectation that this would result in adding greater versatility with ways in which consumers can communicate with the advertisement delivery system.  This method of improving the advertisement delivery system of Roundtree was well within the ordinary ability of one of ordinary skill in the art based on the teachings of Killoran.	Therefore, before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to combine the teachings of Roundtree with Killoran to obtain the invention as specified in claim 14.
	Regarding claim 15, Roundtree-Killoran discloses the system of claim 13 wherein the message is a social media message (wherein Killoran discloses embodiments where the messaging is via social media) (Killoran, paragraphs [0040]-[0041]).Roundtree and Killoran are analogous art because they are from the same field of endeavor, namely, secure form management, and both are directed to embodiments dealing with making online purchases via secure forms.	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Roundtree and Killoran before him or her, to modify the advertisement delivery system of Roundtree to include the additional limitation of wherein the message is a social media message, as disclosed in Killoran, with reasonable expectation that this would result in adding greater versatility with ways in which consumers can communicate with the advertisement delivery system.  This method of improving the advertisement delivery system of Roundtree was well within the ordinary ability of one of ordinary skill in the art based on the teachings of Killoran.	Therefore, before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to combine the teachings of Roundtree with Killoran to obtain the invention as specified in claim 15.
	Regarding claim 16, Roundtree-Killoran discloses the system of claim 13 wherein the update module is further configured to generate a result message to be sent to the user (wherein Killoran further teaches sending back a message, or adding an Authentication-Results header field to the message as described in RFC 7001) (Killoran, paragraph [0104]).	Again, Roundtree and Killoran are analogous art because they are from the same field of endeavor, namely, secure form management, and both are directed to Roundtree and Killoran before him or her, to modify the advertisement delivery system of Roundtree to include the additional limitation of wherein the update module is further configured to generate a result message to be sent to the user, as disclosed in Killoran, with reasonable expectation that this would result in providing users with a confirmation of the success of their transaction.  This method of improving the advertisement delivery system of Roundtree was well within the ordinary ability of one of ordinary skill in the art based on the teachings of Killoran.	Therefore, before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to combine the teachings of Roundtree with Killoran to obtain the invention as specified in claim 16.
	Regarding claim 17, Roundtree-Killoran discloses the system of claim 13 wherein the transmission module is configured to send a result message to the user (wherein Killoran further teaches sending back a message, or adding an Authentication-Results header field to the message as described in RFC 7001) (Killoran, paragraph [0104]).	Again, Roundtree and Killoran are analogous art because they are from the same field of endeavor, namely, secure form management, and both are directed to embodiments dealing with making online purchases via secure forms.	Before the effective filing date of the claimed invention, it would have been Roundtree and Killoran before him or her, to modify the advertisement delivery system of Roundtree to include the additional limitation of wherein the transmission module is configured to send a result message to the user, as disclosed in Killoran, with reasonable expectation that this would result in providing users with a confirmation of the success of their transaction.  This method of improving the advertisement delivery system of Roundtree was well within the ordinary ability of one of ordinary skill in the art based on the teachings of Killoran.	Therefore, before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to combine the teachings of Roundtree with Killoran to obtain the invention as specified in claim 17.
	Regarding claim 18, Roundtree-Killoran discloses the system of claim 13 wherein the transmission module is further configured to determine whether a result message was successfully delivered to the user (again, utilizing an Authentication-Results header field to the message as described in RFC 7001) (Killoran, paragraph [0104]).	Again, Roundtree and Killoran are analogous art because they are from the same field of endeavor, namely, secure form management, and both are directed to embodiments dealing with making online purchases via secure forms.	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Roundtree and Killoran before him or her, to modify the advertisement delivery system of Roundtree  Killoran, with reasonable expectation that this would result in providing users with a confirmation of the success of their transaction.  This method of improving the advertisement delivery system of Roundtree was well within the ordinary ability of one of ordinary skill in the art based on the teachings of Killoran.	Therefore, before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to combine the teachings of Roundtree with Killoran to obtain the invention as specified in claim 18.
	Regarding claim 19, Roundtree-Killoran discloses the system of claim 13 wherein the transmission module communicates via SMS messages (again, sharing/communicating the ad to other users/personas via email, SMS, social media etc.) (Roundtree, paragraph [0114]).  The motivation regarding the obviousness of claim 13 is also applied to claim 19.
	Regarding claim 20, Roundtree-Killoran discloses the system of claim 13 wherein the transmission module communicates via social media (again, sharing/communicating the ad to other users/personas via email, SMS, social media etc.) (Roundtree, paragraph [0114]).  The motivation regarding the obviousness of claim 13 is also applied to claim 20.
Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).	The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled 
9.	Claims 1 and 13-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 10,305,839 B2, hereinafter “839”.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 13-31 of the instant Application are anticipated by claims 1-20 of 839.
	Regarding claim 1 of the instant Application, claim 1 recites, “A method for improving security of a digital transaction using Simple Mail Transfer Protocol (SMTP), the method comprising:	generating an alert related to the digital transaction, wherein the alert includes a token and a plurality of entries in a form;	transmitting the alert to a user;	receiving, using SMTP, a response email that includes the token, wherein the response email is generated by activating a mailto link in the alert, and includes the token and information provided based on at least one of the plurality of entries in the form; and	authenticating the response email; and	on a condition that the response email is authenticated, decoding the token and performing the digital transaction based on the entries of the form”.
	Claim 1 of 839 recites “A method for improving security of a digital transaction using Simple Mail Transfer Protocol (SMTP), the method comprising:	determining to whether an alert related to a task is sent to a registered individual;	on a condition that the alert related to the task is to be sent, generating an email message, wherein the email includes at least one mailto link, a token, and a form for the registered individual to complete;	transmitting, using SMTP, the email message to the registered individual;	receiving, using SMTP, a response email from the registered individual responsive that includes information entered by the registered individual in the form, wherein the response email is generated by the registered individual selecting the mailto link and includes the token; and	authenticating the response email; and	on a condition that the response email is authenticated, decoding the information that the registered individual entered in the form using the token to determine responses of the registered individual; and	performing the digital transaction by updating an information database with the responses of the registered individual”.
	Clearly from the plain text, each and every limitation of independent claim 1 of the instant Application is within claim 1 of 839 and therefore claim 1 of the instant Application is anticipated by claim 1 of 839.  Therefore, Claim 1 is unpatentable under 
Response to Arguments
10.	Applicant’s arguments, see page 8, filed February 14, 2022, with respect to Double Patenting Rejections of Claims 1 and 13-31 have been fully considered but they are not persuasive.  Applicant’s arguments fail to comply with 37 CFR 1.111(b) because they merely request that the Double Patenting rejection be held in abeyance without presenting any substantive arguments pointing out how the language of the claims patentably distinguishes them from the reference patent, or any other disagreements with the Examiner’s contentions.
11.	Applicant’s arguments, see page 9, filed February 14, 2022, with respect to Rejections of Claims 1 and 13-31 under 35 U.S.C. § 112(a) have been fully considered and are persuasive.  The Rejections of Claims 1 and 13-31 under 35 U.S.C. § 112(a), as set forth in the previous Office action, have been withdrawn.
12.	Applicant’s arguments, see pages 9-14, filed February 14, 2022, with respect to Rejections of Claims 1 and 13-31 under 35 U.S.C. § 103 have been fully considered but they are not persuasive.
	(A)	Applicant argued on page 13 of Remarks, “That is, the present Office Action ignores - the response email is generated by activating a mailto link in the alert, and includes the token and information provided based on at least one of the plurality of entries in the form and performing the digital transaction based on the entries of the form. That is, the response email is generated by activating a mailto link in the alert, and includes the token and information provided based on at least one of the plurality of entries in the form. In fact, there is no teaching in Killoran where a form is provided with an alert and then the filled out form is included in the response email generated by activating a mailto link, nor does the present Office Action suggest that Killoran does provide such a teaching. As such, Applicant respectfully submits that claim 1 is patentable for at least the reasons presented” (Recited from pages 13-15 of Remarks).
	As to point (A), Examiner respectfully disagrees, and respectfully submits that in response to Applicant’s argument that the reference fails to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a form is provided with an alert and then the filled out form is included in the response email generated by activating a mailto link) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).	The claim language of claim 1 says nothing to the effect of any form being filled out, but rather merely recites that the “response email” includes the “token and information provided based on at least one of the plurality of entries in the form” (emphasis added).  That is, while the response email may include the token, information” and the “at least one of the plurality of entries in the form” (i.e. how this information is based on the plurality of form entries), and Examiner is not required to interpret the limitation in question as any of said entries being selected/filled out by the user.	As noted previously, when the user of Killoran selects one of the mailto links within the advertisement email (e.g., for purchasing either 1 bottle, 2 bottles, a case, etc. - See again, FIG. 2 - essentially “filling out entries”), e-commerce system 100 generates a response email message including the token with encoded information such as the purchase amount, the merchant, or an item identifier, and if not registered, includes  additional information encoded within the email token that describes the web checkout page 164 for the email offer, prepopulated with additional information based on the customer’s original selection that is decoded from the token.  Notably, Killoran teaches that when the form has been filled out by the customer and is submitted, these form fields are sent to the validation resource to confirm that the information entered meets the formatting, length, data type, and any other requirements of the field.  If the validation resource returns a “pass” condition for the form, submission continues to the e-commerce system 140.  Killoran further teaches that the transactions may be Simple Mail Transfer Protocol (SMTP)) (Killoran, FIG. 2, paragraphs [0131]-[0133], [0135] and [0175]).	Finally, if a form is provided with an alert and then the filled out form is included in the response email generated by activating a mailto link is in fact a critical feature of the invention, then it should be present in the claim language.  Accordingly, Examiner Killoran does disclose the features of the claim language, as recited in independent claim 1.	Therefore, Examiner respectfully submits that the combination of Roundtree-Killoran does disclose, teach and/or suggest each and every limitation of the claims.
Conclusion
13.	Applicant’s arguments, as well as request for reconsideration, filed February 14, 2022, have been fully considered, but they are not deemed to be persuasive.
14.	Further references of interest are cited on Form PTO-892, which is an attachment to this Office Action.  For instance, Patel (USPGPUB 2017/0010761) discloses a method and apparatus for generating reports.  A computer system displays an application with fields in a graphical user interface on a display system.  The application is used to perform transactions for an organization.  The computer system identifies a group of the fields displayed in the graphical user interface that is selectable for use in a group of the reports.  The computer system displays a group of graphical indicators in association with the group of the fields in the graphical user interface.  The computer system receives a selection of a portion of the group of the fields displayed in the graphical user interface in user input.  The computer system creates the group of the reports using the portion of the group of the fields.  The computer system sends the group of the reports to an output device, enabling performing an operation for the 
15.	All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOSTAS J. KATSIKIS whose telephone number is (571)270-5434. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.
/KOSTAS J KATSIKIS/Primary Examiner, Art Unit 2441